Citation Nr: 9931992	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entilement to service connection for urticaria, as due to 
herbicide exposure in Vietnam.

2.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for psoriasis, to 
include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1968 to 
November 1969 and is a recipient of the Vietnam Service 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In a November 1995 rating 
decision, the RO denied service connection for skin cancer as 
due to herbicide exposure, and, in a November 1996 decision, 
the RO denied service connection for psoriasis on a direct 
basis.  As the veteran and his representative had argued that 
service connection was warranted for a skin disorder, to 
include urticaria, psoriasis, and skin cancer, due to Agent 
Orange exposure and that service connection was, 
alternatively, warranted for psoriasis and skin cancer on a 
direct basis, the Board, in its August 1997 remand, 
characterized the issues on appeal as entitlement to service 
connection for a skin disorder, to include urticaria, 
psoriasis, and skin cancer, due to Agent Orange exposure; 
entitlement to service connection for skin cancer on a direct 
basis; and entitlement to service connection for psoriasis on 
a direct basis.  The recharacterization of these issues by 
the Board in the present decision reflects not a change in 
the underlying issues but, rather, an effort to consider each 
claimed disability separately.  All three disabilities are 
for consideration for service connection on the basis of 
herbicide exposure during service in Vietnam, while the 
claims for service connection for skin cancer and psoriasis 
are for consideration for service connection on a direct 
basis as well.

In the August 1997 remand, the Board noted that a claim of 
entitlement to service connection for angioedema (urticaria) 
on a direct basis was previously denied by the RO in a March 
1970 rating decision.  During his September 1996 hearing, the 
veteran apparently indicated that this claim should be 
reopened because of the submission of new and material 
evidence.  See 38 C.F.R. § 3.156(a) (1999).  As this issue 
had not been developed for appellate review, the Board 
referred it back to the RO for appropriate action.  This 
matter of entitlement to service connection for urticaria on 
a direct basis was discussed by the RO in the April 1999 
rating decision; however, it does not appear that the veteran 
has presented any evidence to reopen this claim and it is not 
among the issues developed for appeal.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with any current 
disability recognized by the VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

2.  There is no competent medical evidence of a nexus between 
the veteran's current skin cancer and service, and there is 
no evidence that such a disorder was incurred within one year 
following his separation from service.

3.  There is no competent medical evidence of a nexus between 
any other current skin disorder, claimed as psoriasis, and 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
urticaria, as due to herbicide exposure in Vietnam, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for skin 
cancer, to include as due to herbicide exposure in Vietnam, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
psoriasis, to include as due to herbicide exposure in 
Vietnam, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  See The Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
veteran has not been diagnosed with a disease listed in 38 
C.F.R. § 3.309(e) (1999), he or she is not precluded from 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 118 
S.Ct. 1171 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period may 
suffice.  Id. 

Additionally, in Epps, the Federal Circuit held that, under 
38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist only those claimants who have established well-
grounded claims.  Id. at 1468.  More recently, the Court held 
that the VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Once a claimant has submitted evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well grounded, the claimant's initial burden has 
been met, and the VA is obligated under 38 U.S.C.A. § 5107(a) 
(West 1991) to assist the claimant in developing the facts 
pertinent to the claim. 

II.  Factual background

The veteran's service medical records, including the report 
of his November 1969 separation examination, are negative for 
any skin symptomatology except for that specifically 
attributed to urticaria.  Similarly, the reports of a 
February 1970 VA examination and a November 1970 VA 
hospitalization contain a diagnosis of angioneurotic edema 
but include no references to any other specific skin 
disorders.  Medical records from the Reserves from January 
1971 show treatment for hives and swelling of multiple body 
parts, including the hands and face, but the examiners did 
not relate this symptomatology to any specific diagnosis or 
to any incident of service.  It was also noted that the 
veteran was under the care of civilian physicians. 

A June 1984 VA Agent Orange examination revealed erythema on 
the face and neck and tinea versicolor on the chest.  The 
report of this examination contains a diagnosis of tinea 
versicolor, with no commentary regarding the etiology of this 
disorder.  In September 1984, the veteran was treated for 
hives and scaling of the scalp; the impression was seborrheic 
dermatitis.  

The Board observes that private treatment records from Lynn 
R. Williams, M.D., beginning in November 1993, show treatment 
for actinic keratosis of the left temple. The veteran 
underwent shave biopsies for lesions of the right forehead 
and nose in December 1993 and for a lesion on the chin in 
January 1994 at St. Francis Hospital in New Castle, 
Pennsylvania; these biopsies revealed basal cell carcinoma of 
the skin of the right forehead, irritated hyperkeratotic 
senile keratosis of the skin of the nose, and a compound 
nevus of the skin of the chin.  A June 1995 report from 
Jameson Hospital in New Castle indicates that a biopsy of the 
nose revealed moderately differentiated squamous cell 
carcinoma of the skin of the nose, and the report also 
indicates that dermal infiltration could not be ruled out for 
these sections.  An August 1995 report from this facility 
indicates that a biopsy of the right cheek revealed severe 
actinic keratosis of the right cheek.

An April 1997 surgical pathology report from Jameson Hospital 
indicates that a biopsy of the right side of the forehead 
revealed that the deep surgical margin was positive for a 
tumor, while a biopsy of the right cheek revealed that the 
deep and lateral margins were positive for a tumor as well.  
A July 1998 surgical pathology report from St. Francis 
Hospital indicates that an excision of a lesion of the left 
nose was negative for basal cell carcinoma, but an excision 
of a lesion of the left cheek revealed baso-squamous cell 
carcinoma.  A July 1998 report from Dr. Williams also 
contains an assessment of multiple actinic keratoses of the 
face and seborrheic keratosis of the left temple.  

In February 1999, the veteran underwent a VA skin 
examination.  The report of this examination indicates that 
he had two well-healed scars on the left side of the face, a 
scar on the left side of the nose, a healed scar on the right 
side of the forehead, and a healed scar on the right side of 
the cheek; the veteran noted that these were the locations of 
where lesions had been removed.  Erythema with visible 
telangiectasia was noted in the areas of the face, the ears, 
the anterior and posterior neck, and the anterior chest.  
There were actinic keratosis lesions on the left side of the 
forehead and a suspicious lesion on the right side of the 
lower part of the nose on the right side of the right 
nostril, with slightly raised borders and with 
telangiectasia, which was noted to possibly be suspicious for 
another basal cell carcinoma.  The veteran had diffusely dry 
skin and some erythematous and scaly macules on the extensor 
surface of the upper extremities.  Some evidence of actinic 
keratosis and seborrheic keratosis was noted on the back.  
The skin of the lower extremities was dry, but no lesions 
were noted.  The diagnoses were squamous cell carcinoma of 
the nose, status post removal; basal cell carcinoma of the 
right forehead, status post removal; actinic keratosis; 
seborrheic keratosis; and a suspicious lesion on the right 
side of the right nostril, which was noted to possibly be 
early basal cell carcinoma.

III.  Entitlement to service connection for urticaria, as due 
to 
herbicide exposure in Vietnam

As noted above, the claim for service connection for 
urticaria is for consideration by the Board only on the basis 
of herbicide exposure in Vietnam and not on a direct basis.  
However, urticaria is not among the diseases listed in 38 
C.F.R. § 3.309(e) (1999), for which presumptive service 
connection based on herbicide exposure is warranted.  While 
the veteran, during his September 1996 VA hearing, contended 
he incurred urticaria as secondary to Agent Orange exposure, 
he has not been shown to be competent to provide commentary 
as to a causal relationship between urticaria and Agent 
Orange.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  In 
addition, no medical evidence has been presented relating 
urticaria to the veteran's claimed Agent Orange exposure in 
service.  Neither the statutory nor regulatory presumption 
will satisfy the incurrence element of Caluza where the 
veteran has not developed a condition enumerated in the 
statute or regulation.   See McCartt v. West, 12 Vet. 
App. 164 (1999).  As such, the veteran's claim for service 
connection for urticaria, as due to herbicide exposure in 
Vietnam, is not plausible or capable of substantiation and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

IV.  Entitlement to service connection for skin cancer and 
psoriasis, 
to include as due to herbicide exposure in Vietnam

Initially, the Board would point out that skin cancer and 
psoriasis are not among the diseases listed in 38 C.F.R. 
§ 3.309(e) (1999), for which presumptive service connection 
based on herbicide exposure is warranted.  As such, the Board 
has considered the veteran's claims for service connection 
for these disabilities on a direct basis.



However, the records noted above contain no competent medical 
opinions or other evidence suggesting a nexus between the 
veteran's current skin cancer and service or his claimed 
Agent Orange exposure.  There is also no competent medical 
evidence establishing that the veteran developed skin cancer 
within one year following service.  Similarly, even assuming 
for the sake of argument, although not conceding, that the 
veteran currently suffers from skin symptomatology that can 
be attributed to psoriasis, there is still no competent 
medical evidence of a nexus between such a disorder and 
service.  Indeed, the only evidence of record suggesting a 
relationship between the veteran's claimed disorders and 
service is the lay evidence of record, including the 
testimony from his September 1996 VA hearing.  During this 
hearing, the veteran asserted that all of his skin problems 
were incurred as a result of service; specifically, he 
related these disorders to Agent Orange exposure.

However, the veteran has not been shown to possess the 
medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Jones v. Brown, 7 Vet. App. at 
137; Espiritu v. Derwinski, 2 Vet. App. at 494-95.  Moreover, 
the veteran's lay history of incurrence of the claimed skin 
disorders, as noted by several medical examiners and 
unenhanced by any additional medical commentary by those 
examiners, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find these claims to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93. 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's assertions relating his skin cancer and 
psoriasis to service, either on a direct basis or as due to 
herbicide exposure in Vietnam, these claims must be denied as 
not well grounded.  

V.  Conclusion

Since the veteran's claims for service connection are not 
well grounded, the VA has no further duty to assist the 
veteran in developing the record to support his claim.  See 
Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board recognizes that in the most recent Supplemental 
Statement of the Case, issued in April 1999, the RO denied 
the veteran's claims, insofar as they concerned direct 
service connection, as not well grounded, while also 
apparently denying these claims, insofar as they concerned 
herbicide exposure, on their merits.  Regardless of the basis 
of the RO's denials, however, the Board observes that the 
Court has held that no prejudice to the veteran results in 
cases where the RO denies a claim for service connection on 
the merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entilement 
to service connection for urticaria, as due to herbicide 
exposure in Vietnam, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for skin cancer, to include as due to 
herbicide exposure in Vietnam, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for psoriasis, to include as due to 
herbicide exposure in Vietnam, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

